Citation Nr: 1714644	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-46 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for keloid scars.

2.  Entitlement to an increased (compensable) rating for an acne form rash.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to January 14, 2011, 50 percent from January 14, 2011 to August 15, 2016, and 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from various rating determinations of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

As it relates to the PTSD issue, the relevant procedural history of the appeal shows that in October 2014, the Board denied an increased rating in excess of 10 percent for PTSD prior to January 14, 2011 and granted an increased 50 percent rating from January 14, 2011.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), only insomuch as it denied an increased rating in excess of 10 percent for PTSD prior to January 14, 2011, and in excess of 50 percent thereafter. 

In August 2015, the Court granted the Parties' Joint Motion for Partial Remand and remanded the appeal for action consistent with the terms of the Joint Motion.  

In May 2016, the Board remanded this matter for actions consistent with the JMPR.  In August 2016, the Veteran was afforded a VA examination.  Following the examination, the RO, in an August 2016 rating determination, increased the Veteran's disability evaluation for his PTSD from 50 to 70 percent and assigned an effective date of August 15, 2016.  As a result of the RO's actions, the Board has listed the issues as such on the title page.

As it relates to the claims for increased (compensable) evaluations for keloid scars and acne form rash, the Board, in its May 2016 decision, noted that the Veteran had filed a notice of disagreement with March 2014 denials for increased evaluations for these disorders and that the issuance of a Statement of the Case (SOC) was necessary.  The RO prepared a SOC, dated in August 2016, and issued in December 2016, and the Veteran filed a substantive appeal in January 2017, perfecting these issues for appeal.  As such, the Board has listed them on the title page of this decision and they will be addressed below.  

The increased rating claim for an acne form rash is subject to a stay on proceedings.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the acne form rash claim may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter in accordance with the CAVC's stay.  The affected claim has been rated under Diagnostic Code 7806.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

As to the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), which was listed on the title page of the May 2016 remand, the Board notes that as part of the August 2016 rating determination, the RO also granted a TDIU and assigned an effective date of August 2, 2015.  Thereafter, the Veteran filed a notice of disagreement with the effective assigned for the TDIU.  This matter remains pending the issuance of a SOC and will not be addressed by the Board in the current decision.  

The issue of entitlement to a higher disability evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO for further action. 


FINDING OF FACT

The Veteran's keloid scars do not cause functional loss, are stable, not painful, and are superficial and measure no more than 53 square centimeters. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for keloid scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A VCAA notice letter sent in October 2013 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records have been obtained and associated with the record.  No other relevant records have been identified.

The Veteran was afforded VA examinations in October 2013 and August 2016.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through testimony at a hearing is so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Keloid Scars

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's keloid scars are currently rated as noncompensable under 38 U.S.C.A. § 4.118, DC 7802.  Scars may be rated under DCs 7800-7805. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  Id.

The Veteran maintains that the symptomatology associated with his keloid scar disorder warrants a higher disability evaluation.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2013.  The examiner noted that there were no scars or disfigurement of the head, face, or neck.  The examiner reported that the Veteran developed a rash on his chest and was treated and that he had resultant scarring from the rash located on his anterior chest.  The examiner indicated that there were no scars of the trunk or extremities that were painful.  He further reported that there were no scars of the trunk or extremities that were unstable with frequent loss of covering of the skin over the scar.  

Physical examination revealed three superficial, non-linear scars of the chest which measured 10 cm. x 5 cm., 4 cm. x .5 cm., and 2 cm. x .5 cm.  The scars did not result in any limitation of function.  There were also no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The scars also did not have any impact upon the Veteran's ability to work.  

The Veteran was afforded an additional VA scar examination in August 2016.  At the time of the examination, the examiner noted that the Veteran was service-connected for keloid scars to the chest, which the Veteran stated he obtained while in service.  He reported having to cut through bamboo bushes which caused lacerations to the chest and resultant scarring.  The Veteran indicated that the scars seemed to have spread out more throughout the years and he noted some itching to the scars at times.  He denied any recurrent injury/rash to the chest since his service. 

The examiner indicated that there were no scars of the trunk or extremities which were painful or unstable with frequent loss of covering of skin over the scar. 

Physical examination revealed M shaped keloidal scarring to the upper midsternum.  The skin involved was atrophic in appearance without pigment changes and with no significant elevation or erythema.  The scar measured 10 cm. x 4.5 cm.  The total area covered was approximately 45 sq. cms.  

The scar did not cause limitation of function and there were no other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with any scar.  The scar also did not impact the Veteran's ability to work.  

As the Veteran's residual scars do not measure at least 929 square cms., either separately or combined, the Board finds the Veteran's service-connected residual scarring does not warrant a compensable rating.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802.

The Board has considered whether any alternate Diagnostic Codes might entitle the Veteran to a higher rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7804 provide criteria for evaluations based on deep, unstable or painful scarring and scarring causing limitation of motion of the affected part.  As noted above, the Veteran's residual scars were found to be superficial, nontender and asymptomatic with no limitation of motion.  Therefore, the Veteran is not entitled to a compensable rating under any other potentially applicable Diagnostic Code.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scarring with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R.§ 3.321(b)(1) is not warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, as noted above, a TDIU has already been granted for numerous service-connected disabilities.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for keloid scars, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

A compensable disability evaluation for keloid scars is denied.  
REMAND

As it relates to the claim for an increased evaluation for PTSD, the Board notes that in accordance with most recent VA rating determination, the Veteran's disability evaluation was increased from 50 to 70 percent, with an effective date of August 15, 2016, being assigned.  

In an October 2015 affidavit, the Veteran indicated that he had cut back his hours due to his PTSD in the Spring of 2015.  

The Board notes that of record is a January 2016 report from R. G., CRC, who indicated that the Veteran's employability was significantly impacted by his PTSD.  She stated that the Veteran's PTSD symptoms made it very difficult to work with others or to complete work tasks in a timely manner.  She noted that by 2012, he was only working part time and often missing days of work.  She observed that despite reduced work hours, he maintained his income through the use of accrued sick and vacation time and that despite his best effort to remain working, by March 2015 he could no longer follow the production and attendance requirements of this job and was therefore forced to quit.  She opined that the Veteran's part time employment as a stock clerk for Wal-Mart from 2012 until 2015 was not considered in his work history as this was part time, he did not sustain production demands, he was not a day-to-day reliable worker, and he was maintained as an employee although he did not perform the full array of work tasks required in this occupation as it was typically performed; therefore, it was her opinion that this work was sheltered employment.

At the time of the Veteran's August 2016 VA examination, it was noted that the Veteran reported that he last worked one year ago when he was employed as a store greeter part time with Wal Mart.  It was indicated that the Veteran reported he was in the "grocery store business" for most of his life.  He noted working worked for Minyards for 18 years and then for Walmart a total of 10 years.  The Veteran stated that he worked as a meat cutter, stocker and in dry goods for grocery stores.  

The Board notes that one of the most pertinent criteria for rating PTSD is occupational impairment.  Based upon the varying reports of hours worked, time missed due to illness, and the type of work performed by the Veteran from 2012 to August 2015 when he retired, the Board is of the opinion that an attempt should be made to obtain the Veteran's employment records from Walmart from 2012 until August 2015, when he last worked, in order to clarify the Veteran's work history for this time period.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Ask the Veteran to provide or authorize VA to obtain his employment records for any employer, with specific emphasis on his employment at Walmart, during the appeal period, to include records of absenteeism or tardiness, health records, and any adverse action that was taken, for example, loss of pay or demotion, reprimand, or termination of his position.

All efforts to obtain these records must be documented in the file.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession. 

3.  The AOJ must review the entire file and ensure that the instructions of this remand have been complied with.  If the instructions have not been substantially complied with, all appropriate corrective actions must be undertaken prior to returning the case to the Board.

4.  After the development requested is completed, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


